EXHIBIT 10.3

MASTERCARD INCORPORATED

SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION

Effective May 31, 2006

 

ANNUAL RETAINER

   AMOUNT

Service as a Director

   $ 70,000

Service as Chairman of the Board

   $ 105,000

COMMITTEE SERVICE RETAINER

   AMOUNT

Audit Committee Member

   $ 10,000

Human Resources and Compensation Committee Member

   $ 5,000

Nominating and Corporate Governance Committee Member

   $ 5,000

Audit Committee Chairperson

   $ 20,000

Human Resources and Compensation Committee Chairperson

   $ 10,000

Nominating and Corporate Governance Committee Chairperson

   $ 10,000

EQUITY AWARDS(1)

   AMOUNT       

Director

   $ 100,000

Chairman of the Board

   $ 150,000

 

  (1) Represents a grant of deferred stock units under the MasterCard
Incorporated 2006 Non-Employee Director Equity Compensation Plan (the “Plan”),
adopted by stockholders of MasterCard Incorporated (the “Company”) at the annual
meeting of stockholders on July 18, 2006. Pursuant to the terms of the Plan, on
the date of an annual meeting of stockholders in each year for so long as the
Plan remains in effect, each non-employee director who is elected at such annual
meeting or whose term of office will continue after the date of such annual
meeting, will automatically be awarded a number of deferred stock units
determined by dividing $100,000 ($150,000 in the case of the Chairman of the
Board) by the average of the high and low prices for the Company’s Class A
common stock on the exchange on which the shares are principally traded for the
date of such annual meeting of stockholders.